Exhibit 10.25

6-1162-IRS-0185

United Air Lines, Inc.

P. O. Box 60100

Chicago, IL 60601

 

Subject:    [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] the Inspection and Acceptance
Process Reference:    Aircraft General Terms Agreement (AGTA) between The Boeing
Company (Boeing) and United Air Lines, Inc. (Customer); and    Purchase
Agreement No. 3427 (Purchase Agreement) between Boeing and Customer relating to
Model 787-8 aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

The 787 customer inspection program is similar to other Boeing commercial
customer inspection systems with modifications, which are required to support
the shortened manufacturing cycle of the 787. The 787 inspection process is
identified in the Customer Quality Support document D016Z010-01, Revision B,
dated November 24, 2009. Notwithstanding the provisions in Article 5.2 of the
AGTA, the following additional provisions below are provided to Customer with
respect to the 787 inspection process. Representations, warranties, indemnities
and agreements of Boeing made in the AGTA or the Purchase Agreement shall not be
affected or deemed waived by reason of any investigation made by Customer
pursuant to this Letter Agreement.

In accordance to the Customer Quality Support document in Attachment A hereto,
Boeing’s customer inspection process will reasonably accommodate Customer’s
inspection of the 787 Aircraft during the manufacturing process.

Promptly upon the completion of its manufacture in accordance with the Detail
Specification and upon completion of the demonstration flights provided for in
Article 5 of the AGTA, each Aircraft shall be submitted at Boeing’s plant for
final inspection and acceptance by Customer. Upon completion of Customer’s final
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT], both parties reserve all rights under the
Purchase Agreement and at law. If Boeing concurs with Customer’s [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] then

 

P.A. No. 3427

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] the Inspection and Acceptance Process

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-IRS-0185

 

Boeing will promptly proceed to correct the conditions which were specified
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] by Customer and with which Boeing concurred,
unless otherwise mutually agreed. Upon correction of such conditions,
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

If during any flight or test as herein required, any of the Aircraft or any
accessory, equipment or part hereon shall [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
comply with the Detail Specification or shall [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],
and the parties have not otherwise mutually agreed upon a solution, Boeing shall
promptly [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

Until transfer of title to an aircraft to Customer, Boeing will indemnify and
hold harmless Customer and [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] from and against
all claims and liabilities, including all expenses [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] incident thereto or incident to establishing the right to
indemnification, for injury to or death of any person(s), including employees of
Boeing but not employees of Customer, or for loss of or damage to any property,
including an aircraft, arising out of or in any way related to the operation of
an aircraft [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] conducted under the provisions
of the applicable purchase agreement, whether or not arising in tort or
occasioned by the negligence of Customer or any of Customer’s observers.

The rights and obligations described in this Letter Agreement are provided to
Customer in consideration of Customer becoming the operator of the Aircraft and
can only be assigned, in whole or in part, pursuant to Article 9 of the AGTA as
amended by Letter Agreement No. 6-1162-IRS-0184.

Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential and are subject to the terms and conditions set forth in Letter
Agreement No. 6-1162-IRS-0182.

 

P.A. No. 3427

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] the Inspection and Acceptance Process

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-IRS-0185

 

Very truly yours, THE BOEING COMPANY By  

/s/ Nobuko Wiles

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date: February 19, 2010 UNITED AIR LINES, INC.

By  

/s/ Kathryn A. Mikells

Its  

Executive Vice President and Chief Financial Officer

 

P.A. No. 3427

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] the Inspection and Acceptance Process

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

   

Attachment A to Letter Agreement

6-1162-IRS-0185

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

6-1162-IRS-0185

 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] the Inspection and Acceptance Process

BOEING / UNITED PROPRIETARY